DETAILED ACTION
This Final Office Action is in response to amendments filed 6/28/2022.
Claims 1, 2, and 6-10 have been amended.
Claim 11 is a new claim.
Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to teach the amended limitations.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2022 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sui et al. (US 2021/0232148 A1), hereinafter Sui, in view of Official Notice.
Claim 1
Sui discloses the claimed autonomous moving apparatus (i.e. automated guided vehicle (AVG) 100 depicted in Figure 1), comprising: 
a moving unit that moves the autonomous moving apparatus (see ¶0023, regarding that the AGV 100 is adapted to drive itself, so as to move either forward or backward; ¶0028, regarding the motorized wheels 110); 
a detector that detects distances from surrounding objects and shapes of the surrounding objects (see ¶0025, regarding the sensors used to detect the presence of objects nearby and/or measure distances from the objects nearby, where the sensors include cameras for face and body recognition); 
a notifying unit that notifies surrounding persons (see ¶0031, regarding that the AGV 100 communicates with human operators using signal lights 144 and the display 108 to indicate current operating mode, status, and/or acknowledge recognition and acceptance of commands); and 
a processor configured to control the moving unit (see ¶0026, regarding that sensor information is used to autonomously move the AGV 100) and switch an operation of the moving unit between a following mode and a lead mode (see ¶0031, regarding that operating modes may be selected by human operators interacting with AGV 100 or instructed by a controller). It is clear that an on-board controller is provided on AGV 100, so as to perform autonomous movement and control via signal commands provided through the display 108.
Sui further discloses that in the following mode, the moving unit is controlled by the processor so that the autonomous moving apparatus moves so as to follow movement of a person recognized as a follow target by the detector (see ¶0039-0040, regarding the following mode, in which the AGV 100 maintains a pre-determined distance from a human operator detected from one or more cameras).
Sui further discloses that when the person recognized as the follow target performs a specific action, control the notifying unit to give a notification by a preset notification method in response to the specific action (see ¶0042-0043, with respect to Figure 8, regarding that AGV 100 provides an indicating signal once recognizing a gesture, e.g., a gesture to stop the moving AGV). It is clear that the gesture is applicable to the AGV 100 when performing the “following mode,” described in ¶0039-0040. 
Sui further discloses that in the lead mode, the moving unit is controlled by the processor so that the autonomous moving apparatus moves so as ahead of the follow target (see ¶0034-0038, regarding that the AGV 100 switches to leading mode, so as to keep the human operator at the line of sight). Given that the AGV 100 adjusts the moving speed for the human operator (see ¶0034) and keeps the human operator at the line of sight, so the human operator can see content on the display 108 (see ¶0036), where the human operator is required to operate the touch screen on display 108 to exit leading mode (see ¶0036), it is inherent that the AGV 100 performs leading mode while maintaining a preset distance. Specifically, changing distance while operating in leading mode would negatively impact the visibility of the content on the display 108, and it is more likely than not that a preset distance is maintained, so that the human operator can see the content on the display 108, as discussed in ¶0036. Further, as described in ¶0039, the moving speed is adjusted so as to maintain a pre-determined distance from the human operator, similar to the adjustment of moving speed while the AGV 100 is operating under leading mode, as described in ¶0034.
If the feature of maintaining a preset distance in lead mode is not inherently taught by Sui, it would be capable of instant and unquestionable demonstration to maintain a preset distance when operating in the leading mode of Sui, given that variable distances would negatively impact the visibility of the displayed content for the human operator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead mode of Sui to be performed while maintaining a preset distance, in light of Official Notice, with the predictable result of keeping the human operator at the line of sight, in order for the human operator to clearly see content on the display 108 (¶0036 of Sui). 
Claim 8
Sui further discloses that the notifying unit is a light emitting unit or a sound outputting unit, and wherein, when the person recognized as the follow target performs the specific action, the processor further configured to notify the person recognized as the follow target by operating the light emitting unit or the sound outputting unit (see ¶0043, regarding signal lights are used to indicate a gesture is recognized). 
Claim 9
Sui discloses the claimed non-transitory computer readable medium (see ¶0044-0045, with respect to Figure 9) storing a program causing a computer to execute a process comprising the steps described in the rejection of claim 1.
Claim 10
Sui discloses the claimed autonomous moving apparatus (i.e. automated guided vehicle (AVG) 100 depicted in Figure 1), as described in the rejection of claim 1.
Claim 11
Sui further discloses that the processor further configured to recognize the follow target in response to selected either one of the following mode and the lead mode by the processor (see ¶0035, regarding the search and identification of the human operator to lead when in leading mode; ¶0040, regarding the search and identification of the human operator to follow when in following mode).
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sui in view of Hayashi (US 2018/0333862 A1), hereinafter Hayashi.
Claim 2
Sui further discloses that the claimed apparatus comprises a memory (i.e. storage device 162), described in ¶0044-0045, with respect to Figure 9. It may be considered inherent that Sui further discloses the memory as prestoring an action of a person in association with a notification method to be used when the action is detected, wherein, when the action of the person identified as the follow target by the detector matches the action stored in the memory, the processor further configured to control the notifying unit to give a notification by the notification method associated with the action, given that specific indicating signals are provided in response to specific recognized gestures (see ¶0042-0043). 
If this feature is not clearly taught by Sui, Hayashi is applied in combination with Sui to teach the known technique of prestoring actions of a person in association with a notification method. Specifically, Hayashi discloses a similar apparatus (i.e. robot system 300, depicted in Figure 5, where all the functions of the server 200 may be allocated to robot 100, as described in ¶0129) that prestores an action of a person in association with a notification method to be used when the action is detected (see ¶0093, regarding the defining of multiple gestures in advance in the data storing unit 148, where particular gestures are performed based on various detected circumstances, e.g., in response to beckoning words, described in ¶0113-0114, or in response to movement of the user toward the entrance, described in ¶0167-0168). Incorporating the features of prestoring an action of a person in association with a notification method to be used when the action is detected taught by Hayashi into the system of Sui further teaches that when the action of the person identified as the follow target by the detector matches the action stored in the memory, the processor further configured to control the notifying unit to give a notification by the notification method associated with the action. Given that a selection of prestored gestures of Hayashi is made in response to particular detected events, it is clear that the stored gestures of Hayashi are stored in relation to particular events.
Since the systems of Hayashi and Sui are directed to the same purpose, i.e. providing notifications in response to identified actions of a person, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sui, that the memory prestores an action of a person in association with a notification method to be used when the action is detected, wherein, when the action of the person identified as the follow target by the detector matches the action stored in the memory, the processor further configured to control the notifying unit to give a notification by the notification method associated with the action, in light of Hayashi, with the predictable result of providing the known relational storage of data for controlling a robot.
Claim 3
Hayashi further discloses a registering unit that newly registers the action of the person (see ¶0140, regarding that lifestyle patterns of each user are accumulated in the lifestyle pattern accumulating unit, and the movement determining unit 138 of Figure 5 performs an action based on the times of returning and leaving home of each user registered in the lifestyle pattern accumulating unit) identified by the images of the person provided from a camera of the robot 100 (see ¶0077).
Claim 6
Sui does not further disclose that the notifying unit is a steered wheel, and wherein, when the person recognized as the follow target performs the specific action, the processor further configured to notify the person recognized as the follow target by operating the steered wheel. 
However, Hayashi discloses a similar apparatus (i.e. robot system 300, depicted in Figure 5, where all the functions of the server 200 may be allocated to robot 100, as described in ¶0129) that performs a gesture (similar to the notifying unit taught by Sui) that includes a steered wheel, so as to notify an identified person (similar to the person recognized as the follow target taught by Sui) by operating the steered wheel (see ¶0102, regarding that the robot 100 performs an “affection gesture” defined in advance toward an identified person, where the affection gesture is defined as randomly moving around a periphery of the target point, described in ¶0112). Given that movement of the robot occurs using wheels 102 (see ¶0040), it is clear that the affectionate gesture of Hayashi associated with the “seeing off” function involves operation of the wheels 102.
Since the systems of Hayashi and Sui are directed to the same purpose, i.e. notifying a recognized person, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification unit of Sui to include a steered wheel, and wherein, when the person recognized as the follow target performs the specific action, the processor further configured to notify the person recognized as the follow target by operating the steered wheel, in light of Hayashi, with the predictable result of performing gestures that may be visually recognized as a liking toward a person (¶0102 of Hayashi).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sui in view of Nishio et al. (US 2021/0209332 A1), hereinafter Nishio.
Claim 4
While Sui discloses a variety of different actions performed by the user, Hayashi does not further disclose that the action of the person is an action of a foot of the person recognized as the follow target by the detector.
Nishio discloses a similar autonomous moving apparatus (see at least Figure 1, described in ¶0048 as including a mobile robot 300 and server 200), where the mobile robot 300 is control using a jumping gesture (see ¶0188, with respect to Figure 17), where a person’s foot may be used in identification (see ¶0117). Therefore, the combination of Nishio and Sui may reasonably teach that the action of the person is an action of a foot of the person recognized as the follow target by the detector. 
In Nishio, the detector is provided on a UAV for control of the mobile robot. In Sui, the detector is provided on the mobile robot. However, it is the technique of recognizing actions of the person from a foot of the person for control of the robot that is modified by Nishio; therefore, the particular location of the detector does not influence this combination.
Since the systems of Nishio and Sui are directed to the same purpose, i.e. providing a robot with appropriate controls with respect to detected gestures from a person, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sui, such that the action of the person is an action of a foot of the person recognized as the follow target by the detector, in the same manner that Nishio controls the mobile robot using a jumping gesture, where a person’s foot may be used in identification, with the predictable result of providing an additional means of gesturing by a person that may decrease the possibility of an occurrence of a malfunction of the mobile robot, given that jumping is less likely to be unintentional (¶0188 of Nishio).
Claim 5
Nishio further discloses that the action of the foot of the person is stepping to be performed by up and down motion of the foot in place without movement (see at least ¶0188, with respect to Figure 17). The jumping gesture of Nishio may reasonably teach an up and down motion of the foot in place without movement, given that the jumping depicted in Figure 17 occurs in the vertical direction.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sui in view of Hayashi, and in further view of an alternative embodiment of Hayashi described in ¶0093 and Official Notice.
Claim 7
As described in the rejection of claim 6, Hayashi is applied with respect to “seeing off” when following a user toward an entrance (see ¶0168), where the robot performs “seeing off” by randomly moving around a periphery of a target point (see at least ¶0110-0112). However, this application of Hayashi does not clearly disclose that when the person recognized as the follow target performs the specific action, the processor further configured to notify the person recognized as the follow target by turning the steered wheel to right and left without moving the autonomous moving apparatus by the moving unit.
Hayashi further discloses the gesture of shaking by causing the wheel 102 to rotate in a state in which the wheel 102 is housed (see ¶0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gestures performed during “seeing off” of Hayashi, so as to further include shaking, with respect to the embodiment described in ¶0093 of Hayashi, with the predictable result of performing appropriate gestures when the followed person additionally performs an unpleasant action, e.g., a “violent action” or “beckoning action” performed at a specific volume and frequency band (¶0095 of Hayashi) and thus, teaching that when the person recognized as the follow target performs the specific action, the controller notifies the person recognized as the follow target by turning the steered wheel without moving the autonomous moving apparatus by the moving unit.
This combination of embodiments in Hayashi does not particularly teach the turning of the steered wheel to right and left; however, it would be capable of instant and unquestionable demonstration to modify the shaking gesture of Hayashi caused by rotating the housed wheel, such that the housed wheel is specifically rotated left and right, in which the same shaking effect would be achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turning of the steered wheel taught by the combination of embodiments in Hayashi, so as to specifically turn the steered wheel to right and left, in light of Official Notice, with the predictable result of providing a technique of performing a “shaking” gesture for indicating unpleasant actions using known movements of the wheels that would generate the same effect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661